DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 17-22, 32 and 33 in the reply filed on 3/11/21 is acknowledged.
Claim Objections
Claim 18, steps a and b appear to be duplicates.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17-22, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17 and 19: Unclear what is intended by and/or in the “product solution depleted in said solute(s) and/or produce a residue comprising excluded solute(s)? Wouldn’t one happen when the other happens, as in “and”? The “or” means one would happen without the other: is that possible?
	Claim 20 has several steps with broader and narrower limitations, which is indefinite. 

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-22, 32 and 33 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al, “17-22, 32 and 33, Adv. Mater. 2016, 28, 8669–8674; with evidence from Yue-Heng Xi, et al., “Graphene Oxide Membranes with Strong Stability in Aqueous Solutions and Controllable Lamellar Spacing”, ACS Appl. Mater. Interfaces 2016, 8, 15557−15566, and Yu (US 2016/0059189.

    PNG
    media_image1.png
    239
    1303
    media_image1.png
    Greyscale
	Huang teaches the process as claimed. Graphene oxide membranes are supported by microfiltration membranes – see the figure copied herein. Graphene flakes 
	The membrane thickness is typically 18 nm. However, the graphene oxide membrane thickness between 2-20 nm is well-known according to Yu. Carbon. Lateral dimension is <100 micron (average lateral dimension is 2 micron). It also showed overlapped payers (X-ra diffraction peak should be inherent) – thus several limitation in claim 18 and 20 are met, or are obvious.
	Solute rejections are > 90%, hydraulic radius >4.5A as in claims 22 and 33 (table 1)..
	Regarding the intercalated metal cation as in claim 19, according to Yue-Heng Xi (NPL), metal cation intercalation (inter-layer cross-linking) to improve stability of GO membrane is well-known. Therefore, it would have been obvious to one of ordinary skill to have such improvements in the GO membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777